Citation Nr: 0603885	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-04 158A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected arthritis of the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected instability of the left knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected arthritis of the right knee.  

4.  Entitlement to a compensable evaluation for the service-
connected instability of the right knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the RO.  

The Board remanded this case back to the RO for additional 
development in October 2004.  

Additionally, the veteran was scheduled for a VA hearing in 
March 2004 but failed to report for that hearing without 
explanation.  His hearing request is therefore deemed 
withdrawn.  38 C.F.R. § 20.704(d).  



FINDINGS OF FACT

1.  The service-connected arthritis of the left knee 
currently is shown to be productive of flexion to no less 
than 70 degrees and full extension with pain on motion.  

2.  The service-connected disability is not shown to be 
productive of more than slight instability of the left knee.  

3.  The service-connected arthritis of the right knee is 
shown to be productive of flexion to 65 degrees and full 
extension with pain on motion.  

4.  The service-connected right knee disability picture is 
shown to be productive of a level of impairment that more 
nearly approximates that of slight instability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected arthritis of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5010, 5260, 5261 
(2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected instability of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a including Diagnostic Code 5257 (2005).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected arthritis of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5010, 5260, 5261 
(2005).  

4.  The criteria for the assignment of a 10 percent 
evaluation for the service-connected instability of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.71a 
including Diagnostic Code 5257 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a November 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed January 1999 rating decision.  
However, that decision was issued more than one year prior to 
the enactment of VCAA.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  


III.  Factual background

In a January 1979 rating decision, the RO granted service 
connection for medial collateral instability of the right 
knee and assigned a 20 percent evaluation as of July 1978.  

The RO also granted service connection for residuals of a 
meniscectomy of the left knee and assigned a zero percent 
evaluation, effective from July 1978.  The veteran was 
treated for symptoms of both knees and underwent a left knee 
meniscectomy during service.  

The RO increased the evaluation for the veteran's left knee 
disorder to 10 percent, effective from June 1979, in an 
August 1979 rating decision in view of increased findings 
from a July 1979 VA examination.  

However, following a June 1981 VA examination showing full 
flexion and extension, the RO, in a July 1981 rating 
decision, decreased the evaluation for the right knee 
disorder to 10 percent, effective from October 1981.  

The RO, in an October 1989 rating decision, further reduced 
this evaluation to zero percent as of January 1990 following 
an August 1989 VA examination showing improved findings.  

In March 1999, the veteran underwent a VA orthopedic 
examination, during which time he reported moderate to severe 
knee pain, stiffness and swelling in both knees, and locking 
and giving way in the left knee.  

The examiner noted that the veteran needed a cane, bilateral 
knee braces, and lifts in the shoes.  Pain in both knees at 
the end stage of flexion and extension was noted.  There was 
mild edema, with no effusion.  

Anteroposterior and mediolateral instability essentially 
could not be examined due to pain.  There was some weakness 
and tenderness on the anterior and medial aspect of the knee 
bilaterally.  

The examiner noted a functional limitation with standing and 
walking, with an antalgic gait of the left lower extremity.  
The veteran could not walk more than half a block with a cane 
and knee brace and could not squat or bend.  

His range of motion findings revealed right knee extension to 
zero degrees and flexion to 120 degrees, and left knee 
flexion to 70 degrees and extension to -30 degrees.  As to 
stability, McMurray's test was positive on the left side, and 
Lachman's test was questionably positive due to pain.  

As to diagnostic test results, an MRI of the left knee from 
September 1998 was noted to show "posterior horn and body of 
the medial meniscal tear, no lateral meniscal anterior 
cruciate ligament, posterior cruciate ligament, medial 
cruciate and lateral cruciate ligament tear."  

Mild effusion and a subchondral cyst of in the tibial plateau 
with degenerative changes were also noted.  The X-ray studies 
from March 1999 were negative for right knee findings.  

Based on these examination results, the examiner diagnosed a 
traumatic left knee, service-connected medial meniscal tear 
in 1976; status post surgery done on the left knee twice; 
residual post-traumatic and post-surgical degenerative 
changes, with mild effusion and subchondral cyst of the left 
knee; status post surgery done in the right knee for a medial 
meniscal tear; and mild post-traumatic arthritis of the right 
knee.  

The examiner further commented that the veteran had 
essentially no lateral, medial or anteroposterior 
instability, although the examination was limited due to 
extreme pain sensitivity.  

In June 1999, the veteran underwent a left knee arthroscopy, 
with a partial medial meniscectomy and removal of loose 
bodies, following x-rays from May 1999 showing moderate 
arthritic changes in the patellofemoral and medial 
compartments of the left knee and mild patellofemoral 
arthritis in the right knee.  

Consequently, in a February 2000 rating decision, the RO 
continued the 10 percent evaluation for residuals of a 
meniscectomy of the left knee, including arthritis with 
limitation of motion, with a temporary 100 percent evaluation 
assigned for convalescence from June 3 until August 1 of 
1999.  

However, a separate 10 percent evaluation for instability, 
residuals of a meniscectomy of the left knee, was assigned as 
of September 1998.  Similarly, the RO continued the no 
percent evaluation for residuals of medial collateral 
instability of the right knee but assigned a separate 10 
percent evaluation for traumatic arthritis as of September 
1998.  

The Board notes that all of the assigned evaluations stem 
from the disabilities at issue in the appealed January 1999 
rating decision, and all of these evaluations remain at issue 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Subsequent VA treatment records indicate that the veteran was 
seen for internal derangement of the right knee in January 
2002.  The knee X-ray studies from the same month were within 
normal limits.  

The veteran underwent a second VA orthopedic examination in 
June 2003, during which time he reported continued knee pain 
with cold weather and activity.  The examiner noted that the 
veteran underwent a bilateral knee cortisone injection one 
day earlier.  

The examination revealed a limp favoring the right side.  
McMurray's test was positive in both knees.  On the left, 
there was lateral tenderness on inward rotation, whereas in 
the right knee there was tenderness on external rotation.  

Drawer sign was positive in the left knee but negative in the 
right knee; however, there was slight effusion around the 
patella of the right knee.  Straight leg raising could be 
achieved only from about 90 degrees to about 170 degrees.  

Flexion of both knees could be achieved to about 100 degrees 
in either knee.  The examiner noted that the veteran's knee 
disorders were all at least as likely as not service 
connected.  

In a September 2003 note, a VA doctor indicated that the 
veteran's imaging studies showed arthritis, as well as 
injuries to ligaments and meniscus.  The doctor also noted 
ligament laxity in the left knee, a loss of knee function due 
to pain, weakened movement, excess fatigue, and 
incoordination evident from the use and need of the cane.  

In summary, the doctor found that the veteran had moderate 
impairment because of the disabilities of both of his knees, 
with mild laxity and mild loss of range of motion.  His 
ambulation appeared to be moderately impaired probably 
because of these findings, along with internal joint disease 
of the knees.  

The veteran underwent a further VA orthopedic examination in 
November 2003, during which he reported continued knee pain 
and activity limitations.  

Upon examination, the right knee was without effusion.  The 
patella moved freely without pain, although there was pain 
over the lateral collateral ligament and lateral joint line.  

Flexion of the right knee was to 65 degrees, with pain 
starting at 45 degrees.  The knee was fatigued after 
repetition of motion after three times.  Fatigability was 
noted at about 20 degrees.  

The veteran was able to fully extend the knee to 0 degrees, 
although it was uncomfortable with pain at 20 degrees.  
Fatigue was noted with extension as well.  Anterior drawer 
testing was negative.  

As to the left knee, there was no evidence of effusion.  The 
veteran had pain over the lateral joint line, lateral 
collateral ligament.  There was pain at 40 degrees out of 80 
degrees with range of motion.  

The examiner noted full extension to zero degrees.  There was 
a negative anterior drawer test.  The patella on the left 
knee moved freely, without tenderness.  

The examiner further noted that an MRI of the right knee from 
March 2003 showed an increased signal at the posterior horn 
of medial meniscus, with no evidence of a tear of the 
meniscus.  

There was also an increased signal along the lateral and 
collateral ligaments, without a definite tear at the lateral 
collateral ligaments.  Additionally, there was a moderate 
amount of fluid in the knees.  

In conclusion, the examiner diagnosed bilateral knee pain, 
with decreased range of motion and fatigability with pain on 
palpation.  The veteran continued to wear Ace straps around 
the knees, walked with a limp, and needed the use of a cane 
intermittently.  

During the veteran's most recent VA orthopedic examination, 
from April 2005, he reported continued knee pain and swelling 
,with giving out of the right knee.  

The examination of the right knee revealed no effusion or 
pain with movement of the patella, but there was palpable 
crepitus with movement of the patella.  Range of motion 
studies revealed extension to zero degrees and flexion to 130 
degrees, with pain starting at about 100 degrees.  

The veteran was able to flex and extend the knee ten times 
without further limitation.  The medial joint line opened 
slightly with an endpoint, the same as compared to the left 
knee.  

An examination of the left knee revealed no effusion or 
crepitus or pain with movement of the patella.  The medial 
joint line opened to +1 with an endpoint, the same as 
compared to the right knee.  

There was pain over the lateral collateral ligament.  Range 
of motion studies revealed extension to zero degrees and 
flexion to 125 degrees, with pain flexing beyond 40 degrees.   
The veteran was able to flex and extend ten times without 
further limitation of motion.  

In rendering diagnoses, the examiner noted that the right 
knee disorder had improved since November 2003, and there was 
no instability of the right knee or loss of motion 
"functionally due to discomfort."  

As to the left knee arthritis, the examiner noted that the 
veteran had "some full range of motion actively with 
encouragement despite the fact that he was in pain."  

Overall, the examiner noted improvement since November 2003, 
despite the fact that the veteran had stated that his 
condition had worsened with increased pain and decreased 
range of motion.  

The X-ray studies performed in conjunction with the April 
2005 VA examination showed an unremarkable right knee, and 
degenerative disease at the medial compartment of the left 
knee joint, with marginal spurring, a slight hypertrophic 
medial tibial spine, and small spurring at the posterior 
margin of the left tibial plateau.  



IV.  Left knee

In this case, the RO has assigned the veteran a 10 percent 
evaluation for arthritis of the left knee under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5260 and a separate 10 
percent evaluation for instability under Diagnostic Code 
5257.  

The Board will first address the evaluation for arthritis.  
Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted for flexion limited to 45 degrees, whereas a 20 
percent evaluation is assigned for flexion limited to 30 
degrees.  

The Board also notes that, under Diagnostic Code 5261, a 10 
percent evaluation is assigned for extension limited to 10 
degrees, while a 20 percent evaluation is warranted for 
extension limited to 15 degrees.  

In this case, the veteran's arthritis of the left knee has 
been most prominently productive of pain symptoms, edema, and 
tenderness.  Notably, there is no evidence of flexion limited 
to more than 70 degrees.  

The Board is aware that the veteran's March 1999 VA 
examination revealed extension limited to 30 degrees, but the 
remaining examinations conducted since his 1999 left knee 
surgery have shown full extension.  Indeed, the April 2005 VA 
examination revealed that the veteran could flex and extend 
the knee ten times without further limitation of motion.  

On balance, the Board finds that the evidence indicates full 
extension and slightly limited flexion, albeit with 
significant pain on motion.  This disability picture is 
consistent with a 10 percent evaluation under Diagnostic 
Codes 5260 and 5261, in view of DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996) and 38 C.F.R. §§ 4.40 and 4.45.  The 
evidence thus does not support a grant of an increased 
evaluation under either code section.  

Additionally, the Board finds no evidence of ankylosis of the 
knee (Diagnostic Code 5256) or dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (the criteria for a 20 percent 
evaluation under Diagnostic Code 5258).  

Moreover, the Board notes that there is no evidence showing 
that the veteran has both ratable flexion and extension loss 
of the left knee, under Diagnostic Codes 5260 and 5261.  
Accordingly, there is no basis for separate evaluations for 
flexion and extension.  See VAOPGCPREC 9-04 (Sept. 17, 2004).  

As to instability, under Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation, while moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that Diagnostic Code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board observes that the veteran has had left knee 
findings of positive McMurray's test, positive Drawer sign, 
and incoordination.  However, the April 2005 VA examination 
revealed no evidence of left knee instability.  

Based on this conclusion, the Board finds no evidence of more 
than slight instability, and there is no basis for an 
evaluation in excess of 10 percent for left knee instability.  

Overall, the evidence is against evaluations in excess of 10 
percent for both left knee arthritis and left knee 
instability.  Accordingly, the veteran's claims for those 
benefits must be denied.  38 C.F.R. § 4.7.  


V.  Right knee

In this case, the RO has assigned the veteran a 10 percent 
evaluation for arthritis of the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5260 and a separate zero 
percent evaluation for instability under Diagnostic Code 
5257.  These code sections are described in detail in the 
preceding section.  

As to arthritis, the Board notes pain symptoms, edema, and 
tenderness are among the most prominent symptoms.  Range of 
motion testing of the right knee has revealed full extension 
and flexion limited to not more than 65 degrees.  Combined 
with the evidence of pain on motion, under DeLuca, these 
findings are commensurate to flexion limited to 45 degrees 
under Diagnostic Code 5260 and consistent with the currently 
assigned 10 percent evaluation.  In the absence of further 
limitation of motion, however, there is no basis for a higher 
evaluation.  

The Board also finds no evidence of ankylosis of the knee 
(Diagnostic Code 5256) or dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint (the criteria for a 20 percent evaluation 
under Diagnostic Code 5258).  

Moreover, in view of the veteran's full extension of the 
right knee, there is no basis for separate evaluations for 
limitation of flexion and extension of the right knee.  See 
VAOPGCPREC 9-04 (Sept. 17, 2004).  

As to the rating for instability of the right knee, the Board 
is aware that the April 2005 VA examination was negative for 
instability.  However, over the course of this appeal, the 
veteran's examinations have shown multiple findings that, 
when put together, are analogous to slight instability of the 
right knee.  See 38 C.F.R. § 4.20.  

These include MRI findings from September 1998 showing a 
medial meniscus tear, a positive McMurray's test from June 
2003, and mild laxity also from June 2003.  Given these 
findings, the Board has determined that a 10 percent 
evaluation, though not more, is warranted under Diagnostic 
Code 5257.  

Overall, the evidence does not support an evaluation in 
excess of 10 percent for arthritis of the right knee, but an 
increased evaluation of 10 percent is warranted for 
instability of the right knee.  38 C.F.R. § 4.7.  To this 
extent only, the appeal is granted.  



ORDER

An evaluation in excess of 10 percent for the service-
connected arthritis of the left knee is denied.  

An evaluation in excess of 10 percent for the service-
connected instability of the left knee is denied.  

An evaluation in excess of 10 percent for the service-
connected arthritis of the right knee is denied.  

An increased 10 percent evaluation for the service-connected 
instability of the right knee is granted, subject to the 
regulations governing the payment of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


